PER CURIAM.
We find no abuse of discretion in the trial court’s award of alimony and child support to the wife. However, we find it reversible error to award the automobile to the wife in light of the parties’ financial circumstances and the husband’s need for the car. Furthermore, the trial court’s award of the attorney’s fees to the wife was not based on substantial competent evidence as required. See Cohen v. Cohen, 400 So.2d 463 (Fla. 4th DCA 1981); and Jacobsen v. Jacobsen, 414 So.2d 34 (Fla. 5th DCA 1982). Therefore, we reverse the order awarding attorney’s fees and remand for a proper evidentiary hearing.
*863AFFIRMED IN PART, REVERSED AND REMANDED IN PART.
DOWNEY, WALDEN and GUNTHER, JJ., concur.